DETAILED ACTION
DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretations
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The “a variable temperature control device” in claim 1, Applicants’ Specification describes “a variable temperature control device includes a crucible 110, N heating units 120, 121, and 122, a pocket 130, a control unit 140, and an examination unit 150” (page 9, 1st complete paragraph), which are further included in the later part of claim 1. In this sense, the evaporation source includes a variable temperature control device and a deposition material 160.
The “heating units” of claim 1, the Specification disclosed the shape and material (middle of page 11) without disclosing it is resistive or inductive heating. This will be examined inclusive these shapes and materials, including either resistive or inductive heating, or its equivalent thereof.

The “an examination unit” of claim 4, this is disclosed as a level sensor (bottom of page 13) or the equivalent thereof.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

metal-oxide electron-beam evaporation source” and “a deposition material which is formed of a metal oxide”, the material used in the electron-beam evaporation source is an intended use of the apparatus.

It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (Walter, 618 F.2d at 769, 205 USPQ at 409; MPEP 2106). Additionally, in apparatus claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim (In re Casey, 152 USPQ 235 (CCPA 1967); In re Otto, 136 USPQ 458, 459 (CCPA 1963); MPEP2111.02). When the structure recited in the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent (In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01). 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 recites “a control unit”, there is no disclosure of the structure of the “control unit”.

Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a control unit”, it is not clear what the structure of the control unit is. Is it a computer, programmable logic device? Or is it electronic switches or other electronic hardware? Or is it mechanical switch? Note computer and chip may not stand the high temperature of the crucible operation.


Dependent claims 2-5 are also rejected under USC 112(a) and USC 112(b) at least due to dependency to rejected claim 1.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over MORISHIMA et al. (US 20200377991, hereafter ‘991), in view of Gibson (US 20020153247, hereafter ‘247) and Knodle et al. (US 5253266, hereafter ‘266).

Claim 1: VAPOR DEPOSITION SOURCE, ELECTRON BEAM VACUUM DEPOSITION APPARATUS, AND MANUFACTURING METHOD FOR ELECTRONIC DEVICE (title, the claimed “A metal-oxide electron-beam evaporation source”, note the metal-oxide evaporant is an intended use of the apparatus, is capable of operated at different temperature or generating a temperature gradient, the claimed “including a variable temperature control device”, more discussion below), 
the vapor deposition source 14 includes a hearth liner (crucible) 20 and a heater 22 (Fig. 2, [0028], 4th sentence, the claimed “the metal-oxide electron-beam evaporation source comprising: a crucible configured to store a deposition material which is formed of a metal oxide”), 
As shown in FIG. 2, the heater 22 may have a second heating unit (second heating region) 222, and may further have a third heating unit 223 ([0031], 3rd sentence, the claimed “N heating units provided in an outer portion of the crucible, dividing the crucible into N regions, and provided for the N regions, respectively”).

‘991 is silent on the details of the electron gun 16 (Fig. 1). ‘991 does not teach the other limitations of:
Claim 1: (1A) (a crucible … ) over which an electron beam is directly scanned,

Claim 3: wherein the control unit controls the N heating units so that a temperature difference between the respective N regions is a set temperature or less.

‘247 is analogous art in the field of Apparatus And Method For Coating Substrates (title), The vaporisation means comprises 20 comprises an electron beam gun 26, an electron beam deflection system 28 and an electron beam 30 (Fig. 1, [0056], last sentence), Electron beam evaporation of the TiO2 and SiO2 was utilized ([0075]). ’247 teaches that The increase in substrate to evaporant surface distance as material is consumed within the source material is an important source of variation in spatial distribution of the evaporant plume. Another detrimental consequence of this effect is a change in evaporating species characteristics at the source material-- for example, when using electron beam vaporisation there may be a change in the electron beam spot diameter with increased distance beam travels due to source depletion ([0004]), The electron beam 30 is directed onto the surface 34a in a scanning manner, i.e., the beam 30 is rapidly moved linearly over the surface 34a along the line indicated by the arrows s. This scanning movement, in conjunction with the rotation of the hearth 32, ensures that the whole of the surface 34a is reached by the electron beam. This helps 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a control means to scan onto target material of TiO2, as taught by ‘247, to the electron gun 16 of ‘991 (the limitations of 1A and 3), for the purpose vaporizing the target surface evenly and avoid the detrimental consequence, as taught by ‘247 ([0063] and [0004]).

‘266 is analogous art in the field of MBE Effusion Source With Asymmetrical Heaters (title), including solid source material (col. 1, lines 19-22). ’266 teaches that FIG. 1b illustrates the front and rear heaters of FIG. 1a in greater detail (col. 6, lines 20-21, note the two heaters are in the axial direction of the crucible 3), FIGS. 3a through 3f illustrate the variety of heater configurations available to produce different thermal energy zones when the prior art is combined with the solenoidal element design of this invention (col. 8, lines 27-30), the source of this invention can produce an inverted temperature gradient and lower winding temperatures in all embodiments, minimizing outgassing, extending heating element life, and producing low grown film defect densities (col. 4, lines 3-8), The term inverted temperature gradient is used to described a thermal profile in a source in which the temperature is highest at the open end and decreases toward its rear or base end (col. 1, lines 50-53, see also Fig. 8).

.
Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over ‘991, in view of ‘247 and Marganski et al. (US 20080191153, hereafter ‘153).
‘991 teaches some limitations of claim 1 as discussed above.

‘991 does not teach the limitations of:
Claim 1: (1A) (a crucible … ) over which an electron beam is directly scanned,
a control unit configured to control the N heating units (1B) so that a temperature of an upper region of the crucible is maintained to be higher than that of a lower region of the crucible to reduce a temperature difference between a region over which the electron beam is scanned and a region over which the electron beam is not scanned.
Claim 2: wherein the N heating units include:
a first heating unit that is provided on an upper side of the outer portion of the crucible and heats a first region;

a third heating unit that is provided in a lower surface of the crucible and heats a third region.
Claim 3: wherein the control unit controls the N heating units so that a temperature difference between the respective N regions is a set temperature or less.
Claim 4: further comprising an examination unit configured to examine a changing shape of the deposition material formed of the metal oxide when the electron beam is scanned,
wherein the control unit controls the N heating units so that a temperature of each of the N regions changes depending on the changing shape of the deposition material formed of the metal oxide.

‘247 is analogous art as discussed above.

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have added a control means to scan onto target material of TiO2 and SiO2, as taught by ‘247, to the electron gun 16 of ‘991 (the limitations of 1A and 3), for the purpose vaporizing the target surface evenly and avoid the detrimental consequence, as taught by ‘247 ([0063] and [0004]).

‘153 is analogous art in the field of System For Delivery Of Reagents From Solid Sources Thereof (title), the level of solid source reagent remaining in a vaporizer container is readily determinable ([0216], last sentence). ’153 criticizes that The remaining amount of fluid in the vessel then constitutes a "heels" or residuum that is unavailable for use ([0017], last sentence), and teaches that Level sensing of the solid source material may be effected in such arrangement by use of electrical contact(s), or magnetic, optical or other sensors, that provide an output indicative of the level of the plate member in contact with the upper surface of the bulk volume of solid source material, thereby producing an output reflecting the amount of solid source material that remains in the vessel for generation of source material vapor ([0072], last sentence), the top heater 38 is activated when there is solid source material in zone "A," intermediate heater 40 is activated when there is solid source material in zone "B" but not in zone "A," and lower heater 42 is activated when there is solid source material in zone "C," but not in either of zones "A" or "B." (Fig. 1, [0078], same as Applicants’ changing shape, bottom of page 13), it is to be recognized that regardless of whether there is one or a multiplicity of heating zones for volatilization of the solid source material, any heating zone in proximity to the solid material must be cooler than regions downstream of the solid material, in order to avoid condensation of the vapor and unwanted re-deposition of solids in the downstream regions ([0079], last sentence, i.e. inverted temperature profile), The lower portion of the vessel 1570 is disposed in a heating jacket 1572, which is illustratively shown as an electrical resistance-heated jacket joined by electrical wires 1574 and 1576 to the heater controller unit 1578 (Fig. nd last sentence, note the heating jacket 1572 covers the bottom surface of the vessel 1570).

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have applied higher temperature to the downstream regions, added level sensors in the axial direction, and modified the third heater 223 to cover the bottom of the crucible 20 of ‘991, as taught by ‘513 (the limitations of 1B, 2, and 4), for the purpose of avoiding “heels” or residuum problem, as taught by ‘153 ([0017], last sentence).
Claims 2 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over ‘991, ‘247, and ‘266, as being applied to claim 1 rejection above, further in view of Okazaki et al. (US 20130189424, hereafter ‘424).
The combination of ‘991, ‘247, and ‘266 does not teach the limitations of:
Claim 2: wherein the N heating units include:
a first heating unit that is provided on an upper side of the outer portion of the crucible and heats a first region;
a second heating unit that is provided on a lower side of the outer portion of the crucible and heats a second region; and
a third heating unit that is provided in a lower surface of the crucible and heats a third region.


‘424 is analogous art in the field of HEATING APPARATUS, VACUUM-HEATING METHOD AND METHOD FOR MANUFACTURING THIN FILM (title), including solid source material (col. 1, lines 19-22). ’424 teaches that the heating apparatus is a deposition apparatus 30. An example of the object to be heated is a storage container 9 that holds a deposition material and that has an opening for allowing the deposition material that has been vaporized to pass therethrough. An example of the heating body is a heating container 10 that detachably accommodates the storage container 9 and that has a heater 20 for heating the deposition material in the storage container 9 (Fig. 1, abstract), to perform deposition by accommodating a crucible in a heating container having a heater, not directly attaching the heater to the crucible ([0058]), a vaporization source 30 having a storage container 9 (object to be heated) that holds a deposition material and a heating container 10 (heating body) that detachably accommodates the storage container 9 so as to heat the storage container 9 ([0099]), As shown in FIG. 18 to FIG. 20, the vaporization source 110 is provided with a heating block 92 and a plurality of rod-shaped heaters 20, and is configured as a heating apparatus (heating unit) that heats a substance (material 89) under vacuum ([0159]), the number of the heaters 20, the slots 94, and the gas introduction channels 97 is not specifically limited ([0164], last sentence, clearly each heater is independently controlled, Fig. 1 

Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have re-arranged heaters 221, 222, 223 of ‘991 to more than three heaters 20 in the axial direction of the crucible 9 in a separated heating container/pocket 10 including heater below the crucible 9, as taught by ‘424, for its suitability for inverted temperature profile with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.
Claim 5 and alternatively claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over ‘991, ‘247, and ‘153, as being applied to claim 1 rejection above, further in view of ‘424.
The combination of ‘991, ‘247, and ‘153 does not teach the limitations of:
Claim 5: further comprising a pocket which surrounds the outer portion of the crucible and in which the N heating units and the control units are provided.

In case Applicants argue that Fig. 29 of ‘153 cannot be combined with Fig. 1.

‘424 is analogous art as discussed above.


Before the effective filling date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have re-arranged heaters 221, 222, 223 of ‘991 to more than three heaters 20 in the axial direction of the crucible 9 in a separated heating container/pocket 10 including heater below the crucible 9, as taught by ‘424, for its suitability for inverted temperature profile with predictable results. The selection of something based on its known suitability for its intended use has been held to support a prima facie case of obviousness. MPEP 2144.07.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20090014316 is cited for electron gun 56 with electric field source 58 and heating wires 54 (Fig. 2, note electric field source is capable of scanning the electron beam). US 5418003 is cited for crack concern in electron beam evaporation of ingot (Fig. 1, col. 2, lines 59-63). US 20190185990 is cited for preheating avoiding damage to the source material ([0128]) in an electron-beam evaporator ([0085]). KR 960015544 is cited for electron beam from tungsten filament 6 and a heating source 8 for heating boat 9 (Fig. 4, abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEATH T CHEN/Primary Examiner, Art Unit 1716